significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep tilf bat he in re dear ' _ the plan’ this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company or firm’ was established in with the architecture as its primary business the company incorporated in and added engineering and planning to its business description the company has experienced temporary substantial business hardship as evidenced by losses in income in four of the last five fiscal years approximately of the work of the firm has historically been for clients in the public sector in the state of ' was further impacted by large budget deficits experienced by the state of recent years the governor's office proposed making significant changes in school funding and in shared revenue to municipal governments the company’s two primary markets for new projects ‘the firm’s financial hardship was ‘in in an effort to recover from this hardship the firm has taken several steps to reduce costs as of date benefit accruals under the plan were frozen the staff has been reduced by approximately with the salaries of the remaining staff being reduced the firm has relocated its automobile leasing program was re-evaluated resulting in further reductions in costs the firm has also made cutbacks in marketing and education costs in addition the firm has been awarded projects but has not yet been authorized to proceed on them ‘to a less costly location the the firm has also submitted additional proposals for new projects that could result in significant additional revenue plan assets as of date were dollar_figure and current liabilities were dollar_figure with a funding ratio of the plan had accumulated funding deficiencies for the plan years ended date and the excise_taxes associated with these deficiencies have been paid it has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following condition which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ending date of the plan for the plan_year ending date by date if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_64 k of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in‘ acopy of this letter should be sent to the enrolled_actuary servicing the plan if you have any questions concerning this matter please contact’ sincerely matin -gpins martin l pippins manager employee_plans actuarial group
